Case 1:19-cv-05594 Document1 Filed 06/14/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ome me ---X
TURN ON PRODUCTS, INC., Civil Action No.
Plaintiff,
COMPLAINT AND
FULL CIRCLE TRENDS, INC.
Defendant.
x

 

Plaintiff, Turn On Products, Inc., through its attorneys, complains of defendant, Full
Circle Trends, Inc. (“Full Circle Trends”), as follows:

JURISDICTION AND PARTIES

1. This action arises under the Copyright Laws of the United States, 17 U.S.C. §
101, et seq. and, particularly, under 17 U.S.C. § 106 and § 501, and is to redress the
infringements of copyrights. This Court has jurisdiction over the subject matter of this claim

pursuant to 28 U.S.C. § 1338.

2. Venue properly lies in this Judicial District pursuant to 28 U.S.C. § 1400(a) and
28 U.S.C. § 1391(b). Process properly issues from this Court pursuant to Rule 4 of the Federal

Rules of Civil Procedure.

3. The Plaintiff is a New York corporation with offices and a principal place of

business at 48 West 37th Street, 5th Floor, NY, NY 10018.

4. The Defendant, Full Circle Trends, is upon information and belief, a New York

corporation, with offices at 1384 Broadway, Suite 1101, New York, New York 10018.

6295178 v1
Case 1:19-cv-05594 Document1 Filed 06/14/19 Page 2 of 6

5. Full Circle Trends, upon information and belief, is a manufacturer and/or
distributor of apparel and has offered for sale and sold in the United States and within this

district, garments which infringe Plaintiff's copyright as set forth hereinafter.

6. Full Circle Trends, upon information and belief, transacts business within this
district, derives substantial revenue from intrastate and interstate commerce and has committed
tortious acts within this district and also without this district having injurious consequences

within this district, and Full Circle Trends is otherwise within the jurisdiction of this Court.

CLAIM I - COPYRIGHT INFRINGEMENT

 

7. Plaintiff repeats the foregoing allegations as though fully set forth herein.

8. In 2017, Plaintiff created an original design which it designated “PRT11-
259-23 Rose Print”. A copy of Pattern No. PRT11-259-23 Rose Print is annexed hereto as

Exhibit “1”.

9. Pursuant to such sole and exclusive rights, Plaintiff has promoted and offered for

sale, and sold, apparel with Pattern No. PRT 11-259-23 Rose Print.

10. The said work of art is wholly original and is copyrightable subject matter under

the laws of the United States.

11. Plaintiff has duly complied in all respects with the provisions of the Copyright
Law of the United States, and has secured the exclusive rights and privileges in and to the said

design, and Plaintiff duly requested and has received from the Register of Copyrights a

6295178 v1
Case 1:19-cv-05594 Document1 Filed 06/14/19 Page 3 of 6

Certificate of Registration, VAu 1-291-909. A copy of the Copyright Registration is annexed

hereto as Exhibit “2”,

12. At all relevant times, Plaintiff has been, and is now, the sole proprietor of all
rights, title, and interest in the copyright and is the sole owner of the right to exploit the

copyright of the exclusive design Pattern No. PRT11-259-23 Rose Print.

13. Upon information and belief, Plaintiff's former employee, Loren Kozuch, is
currently employed by Full Circle Trends. While working for Plaintiff, Ms. Kozuch had
access to Plaintiff's confidential information concerning many aspects of Plaintiff's business,
including, but not limited to, the creation of fabrics and garments, as well as marketing and

distribution plans.

14. | Upon information and belief, at some time presently unknown, after Pattern
No, PRT11-259-23 Rose Print was first published, defendant intentionally infringed
Plaintiff's copyright by causing to be manufactured, offering for sale, and selling, without
Plaintiff consent, apparel made with a design which is copied from and substantially similar
to Plaintiff's copyrighted work of art, Pattern No. PRT11-259-23 Rose Print. A photograph

of one such infringing dress is attached hereto as Exhibit "3".

15. Full Circle Trends’ design is clearly copied from Plaintiffs design.

16. Full Circle Trends’ design is substantially similar to the Plaintiffs design.

17. Plaintiff has no adequate remedy at law.

6295178 v1
Case 1:19-cv-05594 Document1 Filed 06/14/19 Page 4 of 6

WHEREFORE, Plaintiff demands judgment:

(a) That defendant, its officers, agents, servants, employees, attorneys and all
parties in active concert or participation with it be enjoined from infringing Plaintiff s
copyrighted design, including, but not limited to, manufacturing, vending, printing, distributing,
selling, displaying, promoting, or advertising fabric or garments and/or other products
incorporating a design copied from and substantially similar to the copyrighted Pattern No.
PRT11-259-23 Rose Print, or by causing and/or participating in manufacturing, printing,
vending, distributing, offering for sale, selling, displaying, promoting, or advertising by others

pursuant to 17 U.S.C. § 502.

(b) That defendant be required to deliver up for destruction all infringing
copies of Plaintiff's copyrighted design in their possession or under their control, whether in the
form of fabric or apparel, or other products incorporating the infringing design, and to withdraw
all advertising or promotional material bearing a copy of such copyrighted design, and print
rollers, screens matrices, and the like utilized in the manufacture of infringing textiles pursuant to

17 US.C. § 503.

(c) That defendant be required to pay Plaintiff such damages as Plaintiff
has sustained as a consequence of its infringement of Plaintiff's copyrighted design, and to
account for all gains, profits, and advantages derived by it from their infringement, including
profits on all sales of fabrics, garments and goods embodying any copy of the copyrighted

designs, pursuant to 17 U. S.C. § 504.

(d) That defendant be required to pay Plaintiff statutory damages pursuant to

17 U.S.C. § 504.

6295178 v1
Case 1:19-cv-05594 Document1 Filed 06/14/19 Page 5 of 6

(e) That defendant be required to pay to Plaintiff the costs of this action,

including attorney fees, pursuant to 17 U. S.C. § 505.

(f) That Plaintiff have such other and further relief as the Court may deem

just and appropriate.

Dated: New York, New York
June! 2019

Respectfully submitted,
SILLS CUMMIS & GROSS P.C.
Attorneysfor Plaintiff

By: [ \ my
Kenneti\R. Schachtengy

101 Park Avenue, 28" Floor

New York, New York 10178

(212) 643-7000

6295178 vi
Case 1:19-cv-05594 Document1 Filed 06/14/19 Page 6 of 6

DEMAND FOR JURY TRIAL

Turn On Products, Inc. hereby demands a trial by jury.

Respectfully submitted,
SILLS CUMMIS & GROSS P.C.
Attorneys for Plaintiff

 

6295178 v1
